DETAILED ACTION
	Receipt of Applicant’s Amendment, filed August 12, 2021 is acknowledged.  
Claim 1 was amended.
Claims 7-16, 18-26 were cancelled.
Claims 1-6, 17, and 27 are pending in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the claim recites “providing, by the processor, a recommendation to the end-user device in response to the determined degree of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an interaction using said evaluation form, the method comprising: … the analytics system being configured to perform analytics on a plurality of interactions between customers and a plurality of human agents of a contact center, wherein the interactions include telephony calls between the customers and the plurality of human agents".  There is insufficient antecedent basis for “the interactions” limitation in the claim.  It is unclear if the claim is referring to the interaction evaluated or the plurality of interactions.  For examination purposes this claim limitation has been construed as --…wherein the plurality of interactions include telephony calls between the customers and the plurality of human agents—

Claim 1 recites the limitation “wherein the degree of relevance is correlated to a threshold of interactions from the total number of interactions in the analytics system that include the identified particular topic”.  There is insufficient antecedent basis for “the total number of interactions” in the claim.  No such element has been defined.  Furthermore, the language “a threshold of interactions” doesn’t make sense.  For examination purposes this claim limitation has been construed to mean -- wherein the degree of relevance is correlated to a threshold number of interactions from a total number of interactions in the analytics system that include the identified particular topic --.

Claim 1 recites the limitation “evaluating the interaction using the outputted evaluation form”.  There is insufficient antecedent basis for “the interaction” in the claim.  a first interaction using said evaluation form … evaluating the first interaction using the outputted evaluation form --.

Claim 1 recites the limitation “…wherein the evaluating the interaction comprises automatically answering each question of the plurality of questions based on RESPONSE TO NON-FINAL OFFICE ACTIONApplication No. 15/133,1882 of 9Attorney Docket 079569a knowledge base generated from historical evaluations … querying a knowledge base based on the current question and the interaction”.  There is insufficient antecedent basis for “a knowledge base” in the claim language.  For examination purposes this claim limitation has been construed to mean --… querying the knowledge base based on the current question and the interaction --.

Claim 1 recites the limitation “determining an answer for each question of the plurality of questions by: … querying a knowledge base based on the current question and the interaction, the knowledge base comprising an index of a plurality of triples, each triple comprising a question, an answer, and an interaction document… determining that the answer of the current question is of the closest matching triple”.  There is insufficient antecedent basis for “a question” and “an answer” in the claim language.  It is unclear if applicant is referring to the previously existing question or attempting to define a new question.  Is the recitation supposed to refer to the question added to the forum, one of the plurality of questions in the form, the current question, or a stored question, a stored answer, and an interaction document--.

Claim 2 recites the limitation “connecting the particular topic to the question in response to the question-topic similarity metric exceeding a threshold”.  There is insufficient antecedent basis for “a threshold” in the claim language.  The claims have previously defined a threshold of interactions.  It is unclear if applicant is attempting to refer to this threshold of interactions, or if applicant is attempting to define a new threshold.  For examination purposes this claim limitation has been construed to mean --connecting the particular topic to the question in response to the question-topic similarity metric exceeding a similarity threshold--.

Claim 5 recites the limitation “receiving a data type of answers to the question”.  There is insufficient antecedent basis for “answers” and “question” in the claim language.  It is unclear which answers and which questions are being referenced.  The claim has previously define multiple questions and multiple answers.  One of ordinary skill in the art may reasonably interpret this limitation as referring to any of the previously defined answers and questions.  The claim recites the generation of a form, then the evaluation of the form, in which both define question and answers.  It is 

Claim 6 recites the limitation “associating one or more interactions of the plurality of interactions to the evaluation session; and identifying and associating one or more evaluators to the evaluation session”.  There is insufficient antecedent basis for “the plurality of interactions” and “the evaluation session” in the claim language.  The claims have previously recited multiple distinct interaction groups.  It is unclear which of the plurality of interactions is being referenced.  One of ordinary skill in the art may reasonably interpreted the claim as referring to any of the previously defined interactions, or a new set of interactions.  The claims have not defined an evaluation session, thus the reference the evaluation session lacks antecedent basis.  It is suggested that the claims be amended to give a unique claim label to each specific interaction being defined and referenced in the claims.  This will serve to distinguish between the interactions used to identify topics, the interactions used to infer a degree of relevance, the interactions evaluated, and any other interactions claimed.  For examination purposes this claim limitation has been construed to mean -- associating one or more first interactions of a plurality of evaluated interactions to an evaluation session; and identifying and associating one or more evaluators to the evaluation session--.

Claim 7 recites the limitation “wherein the recommendation is provided in response to the determined value being above a particular threshold value.”  There is insufficient antecedent basis for “the determined value”.  No such claim limitation has been defined.  For examination purpose this claim limitation has been construed to mean -- wherein the recommendation is provided in response to the degree of relevance being above the threshold--.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities.  Appropriate correction is required.

Claim 3 recites “computing a plurality of word similarity metrics, each of the plurality of word similarity metrics corresponding to a similarity between a stemmed word of the text of the question and most similar stemmed word in the topic”.  This claim appears to contain a typo (missing “a”) which renders the meaning of the claim unclear.  For examination purposes this claim limitation has been construed to mean -- …each of the plurality of word similarity metrics corresponding to a similarity between a stemmed word of the text of the question and a most similar stemmed word in the topic--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lew [2009/0046846] in view of Taylor [2015/0262130], Koizumi [2001/0262130], and Moreno [20170228372].

With regard to claim 1 Lew teaches A method (Lew, ¶78 “methods”) for automating creation of an evaluation form (Lew, ¶815 “Examinations are built by creating pages and adding one question to each page”) and evaluating an interaction (Lew, ¶82 “ACT increases customer satisfaction by identifying topics of low agent comprehension by analyzing text results”)…, the method comprising: 
Receiving (Lew, ¶824 “Input the following attributes”; ¶855 “the following attributes can be used to search for a question”) , by a processor (Lew, ¶78 “microprocessor”), from an end-user device (Lew, ¶1226 “the system includes a processor, input/output interfaces”), a question (Lew, ¶860 “Question Text –the actual question to be answered by all test takers”) comprising text as text (Id), the question being provided by the end-user device for input (Lew, ¶855 “Click ‘add’ to search for a question and add it to the agent exam”) into an evaluation form as the agent exam (Lew, ¶855); 
performing, by the processor (Lew, ¶78 “microprocessor”), … on the received question as associating a topic with a question (Lew, Figure 16, 1614 “Topic associated with the question”’ ¶113 “topic identifier that identifies the topic associated  for automatically, identifying a particular topic (Lew, Figure 16, 1614 “Topic associated with the question”’ ¶113 “topic identifier that identifies the topic associated with the exam question”) from a plurality of tracked topics (Lew, ¶79 “ACT tracks and reports agent access to content”) tracked by an analytics system, the analytics system being configured to perform analytics (Lew, ¶ACT provides distributed communications to the desktop of a call center agent.  ACT records access, testing and training by call center agents and produces reports”) on a plurality of interactions (Lew, ¶1247 “The CCTT_STORY may record a call center customer call with an agent, including the questions and answers to topics covered during the call”) between customers as call center customers (Id) and a plurality of human agents of a contact center as agents of the call center (Id), wherein the interactions include telephony calls between the customer and the plurality of human agents as recorded calls between the call center customer and the agent (Id); 
outputting, by the processor (Lew, ¶78 “microprocessor”), the particular topic with the question (Lew, Figure 16, 1614 “Topic associated with the question”’ ¶113 “topic identifier that identifies the topic associated with the exam question”); 
… inferring, by the processor (Lew, ¶78 “microprocessor”), … of the text of the received question (Lew, Figure 16, 1614 “Topic associated with the question”’ ¶113 “topic identifier that identifies the topic associated with the exam question”) and the identified particular topic (Lew, ¶859 “Category – Should provide a description of what type of module or exam this question is for.  For example: “WPA” or “Technical Certification”) …; 
providing, by the processor (Lew, ¶78 “microprocessor”), a recommendation as the search results provided to the user (Lew, ¶861 “18. Click “search” to search for the question”) to the end-user device (Lew, ¶1226 “the system includes a processor, input/output interfaces”) in response to … (Lew, ¶856 “17. The following attributes can be used to search for a question:”; ¶858 “Subject – For easy recall when re-using the exam question.  Subject should be consistent and broad”; ¶859 “Category – Should provide a description of the type of module or exam this question is for”), wherein the recommendation is for including the question to the evaluation form (Lew, ¶855 “Click “Add’ to search for a question and add it to the agent exam”) (Lew, ¶859 “Category – Should provide a description of what type of module or exam this question is for.  For example: “WPA” or “Technical Certification”; Note: What the recommendation is used for does not impart a functional limitation on the claimed device.  This limitation has been fully considered, and has been understood to be an intended use of the claimed system, method, or apparatus and as such has not been given patentable weight.  If a prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2106 and 2111.04); 
adding (Lew, ¶863 “Add”), by the processor (Lew, ¶78 “microprocessor”), the question to the evaluation form in response to the providing of the recommendation (Lew, ¶855 “Click “Add’ to search for a question and add it to the agent exam”; Lew, ¶858; ¶859); and 
outputting the evaluation form (Lew, ¶868 “When the agent is ready to send the exam to the agent queue for publication”), the evaluation form comprising a plurality of questions (Lew, ¶855 “Click “Add’ to search for a question and add it to the in which is included the question received (Lew, ¶860 “Question Text –the actual question to be answered by all test takers”) from the end-user device (Lew, ¶1226 “the system includes a processor, input/output interfaces”);
evaluating the interaction (Lew, ¶82 “ACT increases customer satisfaction by identifying topics of low agent comprehension by analyzing text results”) …

Lew does not explicitly teach performing text analytics… automatically inferring… a degree of relevance of the text of the received question and the identified particular topic using machine learning techniques, wherein the degree of relevance is correlated to a threshold of interactions from the total number of interactions in the analytics system that include the identified particular topic… providing … a recommendation… in response to the determined degree of relevance.
Taylor teaches performing… text analytics as analyzing text (Taylor, ¶61 “each cluster may be analyzed to determine relative properties of importance”; Taylor, Abstract “The progressing logic determines whether a degree of similarity between the first prompt and the second prompt exceeds a threshold”) on the received question as the first prompt (Id) for automatically, identifying a particular topic (Taylor, ¶85 "a specific set of prompts... prompts associated with a position sector")...
automatically (Taylor, ¶4, "Computers and computer systems can be used to automate some of these activities") inferring, by the processor, a degree of relevance (Taylor, ¶88 “the decisiveness or relatedness of a prompt to an achievement of the text of the received question and the identified particular topic (Taylor, ¶88 "the decisiveness or relatedness of prompt to an achievement index may be determined at the level of the prompt.  The prompt (taken as a whole, rather than word by word) that is the most decisive of the related cluster may be used as the template prompt and provided to a campaign manager during the formation of a new evaluation campaign") using machine learning techniques (Taylor, ¶41 "the evaluation campaign tool includes a system identification module for machine learning and building predictive models"), wherein the degree of relevance (Taylor, ¶52 "the degree of similarity between two prompts") is correlated to a threshold (Taylor, ¶51 "words that share more than a threshold percentage of characters may not be counted as an edit or may be counted as a fraction of an edit") of interactions from the total number of interactions as the number of edits between a prompt an a group of prompts (Taylor, ¶52 "Such determinations may be applied to groups by performing the comparison between pairings of prompts of the group and counting the number of edits") in the analytics system that include the identified particular topic as the prompts of the group (Taylor, ¶52 "A similarity matrix... may be produced having comparisons of each of the prompts of a first campaign with each of the prompts of the second campaign or comparisons of each of the prompts in a combined set of prompts");
... providing... a recommendation (Taylor, ¶53 "identify clusters of related prompts such that campaign data associated with those clusters may be combined to facilitate additional analysis to improve prompt recommendations") to the end-user device in response to the determined degree of relevance as the improvement of prompt recommendations is provided based on identifying clusters of related prompts (Taylor, ¶53) which is achieved using the determined degree of similarity between prompts and the group of prompts (Taylor, ¶52).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the call center monitoring system taught by Lew using the prompt evaluation and analysis to recommend prompts as taught by Taylor as it yields the predictable results of improving the efficacy of subsequent evaluation complains (Taylor, ¶26).  Taylor highlights that new evaluation campaigns may be created that are more effective and lead to improved evaluation decisions (Taylor, ¶67), that the analysis is more accurate (Taylor, ¶73) and effective (Taylor, ¶83).  One of ordinary skill in the art would identify the position determined by Taylor (¶74) as being substantially equivalent in subject as the Category’s assigned to the questions taught by Lew (¶859).  Both elements relate to job positons within the company being evaluated.

Lew does not explicitly teach evaluating an interaction using said evaluation form… Evaluating the interaction using the outputted evaluation form, wherein the evaluating the interaction comprises automatically answering each question of the plurality of questions based on a knowledge base generated from historical evaluations completed in relation to respective historical interactions
Koizumi teaches evaluating an interaction (Koizumi, ¶31 “a text mining system for call center text databases”) using said evaluation form as the search query  … evaluating the interaction (Koizumi, ¶31 “a text mining system for call center text databases”)using the outputted evaluation form as the search query (Koizumi, ¶54 “When the user enters a term into the search term entry box and clicks the search button to command keyword text search … of call center text database 104 makes  a text retrieval for a corresponding keyword”), wherein the evaluating the interaction comprises automatically answering each question as getting search results (Koizumi, ¶54 “When the user enters a term into the search term entry box and clicks the search button to command keyword text search … of call center text database 104 makes  a text retrieval for a corresponding keyword”) of the plurality of questions based on RESPONSE TO NON-FINAL OFFICE ACTION Application No. 15/133,1882 of 9Attorney Docket 079569a knowledge base as the FAQ (¶48“A function to search for (retrieve) keywords in a text and a function to store text in a folder allow the user to extract terms associated with words the user entered as keyword and store them for creating FAQ”) generated from historical evaluations completed in relation to respective historical interactions Koizumi, ¶8 “sorting information in the call center text (hereafter, reply log)… Sorting the high frequency information into topics assists in creating FAQ”). 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the forms generated by Lew to evaluate the call center interactions as taught by Koizumi as it yields the predicable results of providing a means of evaluating and monitoring interactions in a large call center (Lew, ¶4, ¶8) based 

Lew does not explicitly teach evaluating the interaction… wherein the evaluating the interaction comprises automatically answering each question of the plurality of questions based on RESPONSE TO NON-FINAL OFFICE ACTION Application No. 15/133,1882 of 9Attorney Docket 079569a knowledge base … the evaluating the interaction further comprising:  determining an answer for each question of the plurality of questions by:  generating a query in accordance with a current question of the plurality of questions and the interaction;  querying a knowledge base based on the current question and the interaction, the knowledge base comprising an index of a plurality of triples, each triple comprising a question, an answer, and an interaction document;  identifying a closest matching triple of the plurality of triples of the knowledge base in accordance with the current question of the interaction; and  determining that the answer of the current question is of the closest matching triple;  identifying at least one portion of the interaction relevant to each question of the plurality of questions; and  for each question of the plurality of questions, outputting for display on the end- user device:  the current question;  the answer determined for the current question; and  the at least one portion of the interaction identified as being relevant to the current question.  
Moreno teaches evaluating the interaction as executing a query (Moreno, ¶25 “executes the query against the FAQs, corresponding answers, documents and/or data items within a database portion of the knowledge base 110”) … wherein the evaluating the interaction comprises automatically answering each question of the plurality of questions based on RESPONSE TO NON-FINAL OFFICE ACTION Application No. 15/133,1882 of 9Attorney Docket 079569a knowledge base (Moreno, ¶25 “executes the query against the FAQs, corresponding answers, documents and/or data items within a database portion of the knowledge base 110”) …, the evaluating the interaction further comprising: 
determining an answer for each question of the plurality of questions as retrieving the answer (Moreno, ¶96 “execute the query against the FAWQs and/or answers within the desired knowledge base, and to retrieve items from the knowledge base (or links thereto) that are relevant to the query (i.e., that answer the question asked”) by: 
generating a query in accordance with a current question of the plurality of questions (Moreno, ¶20 “The question from the natural language query is then transformed into a structured query”; ¶22) and the interaction as the documents and/or data items (Moreno, ¶20 “The set of assertions can then be used to query and/or search the knowledge base for the FAQs, corresponding answers to the questions, documents and/or data items”); 
querying a knowledge base (Moreno, ¶25 “executes the query against the FAQs, corresponding answers, documents and/or data items within a database portion of the knowledge base 110”) based on the current question (Moreno, ¶25 “the FAQs”) and the interaction (Moreno, ¶25 “the documents and/or data items”), the knowledge base comprising an index of a plurality of triples, each triple comprising a question (Moreno, ¶25 “FAQs”), and an answer (Moreno, ¶25 “corresponding answers”), and an interaction document (Moreno, ¶25 “documents and/or data items”); 
identifying a closest matching triple of the plurality of triples of the knowledge base in accordance with the current question of the interaction (Moreno, ¶74 “determine a final matching score for each of the results in the result set wherein the User Query (UQ) is matched with Questions (Q) and Answers (A) as two different processes but combined in a single vector); and 
determining that the answer of the current question is of the closest matching triple (Moreno, ¶74 “determine a final matching score for each of the results in the result set wherein the User Query (UQ) is matched with Questions (Q) and Answers (A) as two different processes but combined in a single vector); 
identifying at least one portion of the interaction relevant to each question of the plurality of questions (Moreno, ¶89 “result in a link answering the original question”; Figure 5, see the Link to learn more, and the document displayed when the user clicks the provided link); and 
for each question of the plurality of questions, outputting for display on the end- user device (Moreno, ¶35 “After the search has been executed, search results may be displayed to the user via client 102.  These search results may include a listing of answers to the question identified in the query”): 
the current question (Moreno, Figure 5, see “How do I gain access to my expenses”); 
the answer determined for the current question (Moreno, Figure 5, see the second box that has the answer); and 
the at least one portion of the interaction (Moreno, ¶25 “documents and/or data items”; ¶26 “documents or data items”; ¶29 “documents”; ¶89 “result in a link  identified as being relevant to the current question (Moreno, ¶25 “execute the query against the FAQs, corresponding answers, document and/or data items within the database portion of the knowledge base 110”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the FAQ searching system taught by Moreno as it yields the predictable results of eliminating the need for formal syntaxes for queries, making it easier to access content from a knowledge base (Moreno, ¶3).  Within the proposed combination Moreno provides a means of performing searches on FAQ systems, such as the FAQ system that Koizumi teaches generating.  Within the proposed combination Lew provides a means of generating a series of questions within a question form, which may be then used to execute searches within the FAQ system, as taught by Moreno.

With regard to claim 5 the proposed combination further teaches receiving a data type (Lew, ¶785 “question type”) of answers to the question (Lew, ¶785 “The following three question types may be chosen from”), the data type being one of: 
a yes/no data type (Lew, ¶786 “Sprinkler – Gives content creators the ability to create… true false questions”); 
a multiple response data type (Lew, ¶786 “Sprinkler – Gives content creators the ability to create multiple choice… questions”); 
a numerical value data type; or 
a free text data type (Lew, ¶787 “Feedback – A free response question”).  

With regard to claim 6 the proposed combination further teaches associating one or more interactions (Lew, ¶81 “The examination functions of ACT 100 provide immediate feedback to agents to establish whether the agent understand the delivered material, transforming communications into training and comprehension”) of the plurality of interactions to the evaluation session (Lew, ¶104 “start date 1432; end date 1434… The start date 1432 identifies the date the exam was first accessed by the agent identified by the user name (agent name) 1410, the end date 1434 identifies the date the exam was completed by the agent”); and 
identifying and associating one or more evaluators as the Agent (Lew, ¶74 “Agents take examinations in ACT”) to the evaluation session (Lew, ¶104 “start date 1432; end date 1434… The start date 1432 identifies the date the exam was first accessed by the agent identified by the user name (agent name) 1410, the end date 1434 identifies the date the exam was completed by the agent”).  

	With regard to claim 17 the proposed combination further teaches wherein the recommendation is provided in response to the determined value (Taylor, ¶88 “the decisiveness or relatedness of a prompt to an achievement index may be determined at the level of the prompt”; ¶89 “the importance or usefulness of a particular prompt may depend on the position sector”) being above a particular threshold value (Taylor, ¶98 “a threshold”).  


Claims 2-4, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lew, in view of Taylor, Koizumei, Moreno, and Izzo [2013/0301431].

With regard to claim 2 the proposed combination further teaches wherein the identifying the particular topic (Lew, Figure 16, 1614 “Topic associated with the question”’ ¶113 “topic identifier that identifies the topic associated with the exam question”) from the plurality of tracked topics (Lew, ¶79 “ACT tracks and reports agent access to content”) includes: … the text of the question as text used to perform the search (Lew, ¶860 “Question Text 0 The actual question to be answered by all test takers”)… particular topic as the prompts of the group (Taylor, ¶52 "A similarity matrix... may be produced having comparisons of each of the prompts of a first campaign with each of the prompts of the second campaign or comparisons of each of the prompts in a combined set of prompts")
The proposed combination does not explicitly teach computing a question-topic similarity metric between the text of the question and the particular topic; and connecting the particular topic to the question in response to the question-topic similarity metric exceeding a threshold.
Izzo teaches computing a question-topic similarity metric (Izzo, ¶84 “words in the LQI Formula field of the KQI description of the candidate LQI are compared to words in the Service User Function Field”) between the text of the question as the service User Function Field (Izzo, ¶84) and the particular topic as the candidate KQI (Izzo, ¶84); and 
connecting the particular topic to the question (Izzo, ¶85 “the candidate LQI is associated with the service user function”) in response to the question-topic similarity metric exceeding a threshold (Izzo, ¶85 “If a match is found”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the KQI techniques as it is a known text analyzation technique which yields the predictable results of being able to identify the similarity between two sets of text (Taylor, ¶52) which is a function that would aid in the matching of terms (Izzo, ¶40, ¶71).  Within the proposed combination one of ordinary skill in the art would recognize that the as text used to perform the search taught by Lew may replace the User Function Field taught by Izzo.

With regard to claim 3 the proposed combination further teaches wherein the computing the question-topic similarity metric (Izzo, ¶84 “words in the LQI Formula field of the KQI description of the candidate LQI are compared to words in the Service User Function Field”) between the text of the question as text used to perform the search (Lew, ¶860 “Question Text 0 The actual question to be answered by all test takers”) which in the proposed combination replaces the service User Function Field (Izzo, ¶84) and the particular topic as the candidate KQI (Izzo, ¶84) comprises: 
computing a plurality of word similarity metrics (Taylor, ¶52 “similarity matrix”), each of the plurality of word similarity metrics (Taylor, ¶52 “degree of similarity between two prompts”) corresponding to a similarity as similarity (Id) between a stemmed word (Taylor, ¶51 “the common root”) of the text of the question as the first prompt (Taylor, ¶52 “degree of similarity between two prompts) and a most similar stemmed word (Taylor, ¶51 “the common root”) in the topic (Izzo, ¶84 “words in the LQI Formula field of the KQI description of the candidate LQI are compared to words in the Service User Function Field”); and 
summing the plurality of word similarity metrics to compute the question-topic similarity metric (Taylor, ¶52 “A similarity matrix … may be produced having comparisons of each of the prompts of a first campaign with each of the prompts of a second campaign” wherein ¶84 “to compare the prompts, the word weights of the prompt are summed and the sum is then averaged by the number of words in the prompt”).  

With regard to claim 4 the proposed combination further teaches normalizing (Taylor, ¶52 “the distances may be normalized) the question-topic similarity metric (Taylor, ¶52 “the distances”) by a number (Taylor, ¶52 “word-length of the two prompts” which may be calculated as ¶84 “the frequency of each word in a specific set of prompts”) of unique stemmed words (Taylor, ¶51 “the common root”) in the text of the question as the prompts (Taylor, ¶52).

With regard to claim 27 the proposed combination further teaches wherein the performing of the text analytics as analyzing text (Taylor, ¶61 “each cluster may be analyzed to determine relative properties of importance”; Taylor, Abstract “The progressing logic determines whether a degree of similarity between the first prompt and the second prompt exceeds a threshold”) is for… 

Nevertheless Izzo teaches automatically identifying semantic similarity between (Izzo, ¶84 “words in the LQI Formula field of the KQI description of the candidate LQI are compared to words in the Service User Function Field”) the question as text used to perform the search (Lew, ¶860 “Question Text 0 The actual question to be answered by all test takers”) which in the proposed combination replaces the service User Function Field (Izzo, ¶84) and the particular topic as the candidate KQI (Izzo, ¶84).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the KQI techniques as it is a known text analyzation technique which yields the predictable results of being able to identify the similarity between two sets of text (Taylor, ¶52) which is a function that would aid in the matching of terms (Izzo, ¶40, ¶71).  Within the proposed combination one of ordinary skill in the art would recognize .

Response to Arguments
Applicant's arguments filed August 21, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the rejection rely on a series of essentially unconnected discussions of selected teachings of references followed by a conclusionary statement of obviousness. (Page 7 of remarks)
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The citations provided for Lew are all related to how to generate a form that is used to evaluate the performance of agents within a call center.  Each additional reference is cited to specific elements and specific motivations are provided for incorporating those specific elements.
All remaining arguments relate to the newly added limitations and are addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158